— Appeal from an amended order of the Supreme Court at Special Term (Hughes, J.), entered August 17, 1981 in Albany County, which, inter alia, granted plaintiffs’ cross motion for summary judgment declaring 8 NYCRR 29.2 (a) (6) of the regulations of the Board of Regents invalid with respect to the medical records of hospitals and physicians. Order affirmed, without costs, upon the opinion of Mr. Justice Harold J. Hughes at Special Term. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.